Citation Nr: 0401537	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.  

2.  Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance under the provisions of 38 
U.S. Code, Chapter 35.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from November 1961 to April 
1981.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO.  

The veteran and his wife testified at a hearing at the RO 
before a Hearing Officer in February 2003.  

In August 2003, the veteran also contended that he had 
ringing in his ears, raising the issue of service connection 
for tinnitus for the first time.  

In addition, the veteran contended that he was in need of 
automobile and adaptive equipment as a result of his service-
connected disabilities, raising the issue of eligibility for 
financial assistance in purchasing an automobile or other 
conveyance and necessary adaptive equipment.  

As those issues have not been fully developed for appellate 
review, they are referred to the RO for such further 
development as may be necessary.  

(The issue of entitlement to an extension of the delimiting 
date for Dependents' Educational Assistance under the 
provisions of 38 U.S. Code, Chapter 35, will be addressed in 
the Remand portion of this document.  This appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his wife 
if further action is required on their part.)  



FINDING OF FACT

The service-connected disabilities are shown to include a 
permanent and total cardiac disability and bilateral 
chondromalacia patella of each knee, with severe limited 
motion and degenerative changes that preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
and are likely equivalent to the loss of use of one lower 
extremity with residuals of organic disease or injury.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is warranted.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. § 3.809 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the veteran and his wife have been afforded the 
opportunity to testify as to the severity of the veteran's 
service-connected disabilities, affecting his basic 
activities of daily living, for purposes of obtaining aid and 
attendance benefits and specially adaptive housing.  

Moreover, on VA Form 646, the veteran's representative also 
indicated that he had no further argument to submit, and 
desired to use the hearing testimony and all evidence of 
record as a response to the Statement of the Case and 
Supplemental Statement of the Case.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities affecting 
the veteran's activities of daily living.  

Although the veteran had also requested that a field 
examination be conducted, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  

Moreover, in light of the favorable action taken hereinbelow, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Entitlement to Specially Adapted Housing

A.  Factual Background 

At a VA examination in January 2001, the veteran complained 
of having pain and weakness with walking, standing, and 
bending at the knees.  Reportedly, he did not use crutches, 
braces, or a cane but did use a wheelchair.  

The veteran indicated that he did not leave home unless he 
was going to be in the car or in a wheelchair, or a three-
wheeled electric scooter.  

The diagnoses were those of chondromalacia patella of the 
right knee; anterior cruciate ligament laxity of the right 
knee, possible tear; chondromalacia patella of the left knee 
with stable knee but limited motion as in the right knee, 
severe limitation of motion; degenerative changes of both 
knees with osteophytic spurring of the medial compartments 
bilaterally and the patella bilaterally; and bilateral medial 
compartment narrowing.  

In an application for specially adapted housing submitted in 
March 2001, the veteran contended that he had problems 
walking due to arthritis in both shoulders and knees, 
swelling and fluid in his knees, and the implantation of a 
pacemaker since 1998.  The veteran also indicated that he had 
leg braces and a scooter.  

At a VA examination in January 2002, the veteran reported 
that he lived with his wife in a rental home and that his 
wife essentially did most activities around the house, and 
assisted the veteran with activities of daily living.  

The veteran was able to walk only short distances around the 
house, until his lower extremities and cardiac problems 
required him to rest.  

A report of VA examination in January 2002 shows diagnoses of 
hypertension; and arteriosclerotic cardiovascular disease, 
status-post myocardial infarction by history with congestive 
heart failure, an ejection fraction of 34 percent, status-
post pacemaker implantation with residuals.  

At an RO hearing in February 2003, the veteran testified that 
he used a wheelchair and frequently wore knee braces.  The 
veteran testified that he tried not to walk at all, but was 
limited to walking about 20 to 25 feet on a daily basis with 
his wife's assistance.  

The veteran's wife testified that she really could not leave 
the veteran alone, because he had fallen and lost 
consciousness on more than one occasion when walking to the 
bathroom.  She requested a ramp and other items for the 
bathroom.  


B.  Legal Analysis 

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to:

(1)  The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or

(2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity; or

(3)  The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 

(4)  The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service, if:

(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809, nor had 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. §  2101(a); and 

(b)  The veteran is entitled to compensation for 
permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less, or 
includes the anatomical loss or loss of use of both 
hands. This assistance will not be available to any 
veteran more than once.

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2003).  

A review of the record shows that the veteran is service 
connected for hypertension and coronary artery disease, 
bradycardia with pacemaker insertion, evaluated as 
100 percent disabling under Diagnostic Code 7018-7005.  

The veteran is also service-connected for the following 
disabilities-each evaluated as 10 percent disabling-
affecting his lower extremities:  Anterior cruciate ligament 
laxity of the right knee, possible tear; chondromalacia 
patella of the left knee, with limitation of motion and 
degenerative changes, osteophytic spurring of the medial 
compartment and medial compartment narrowing; and 
chondromalacia patella of the right knee, with degenerative 
changes, osteophytic spurring of the medial compartment and 
medial compartment narrowing.  

The veteran's remaining service-connected disabilities 
consist of intermittent blurred vision due to lacunar 
transient ischemic attacks or infarcts, 10 percent disabling; 
bursitis of the right shoulder, 10 percent disabling; and 
several noncompensable disabilities, to include:  Residuals 
of a gunshot wound to the right calf, bursitis of the right 
hip, bilateral hearing loss, and pyorrhea with loss of 
several teeth.  

The veteran is also determined to be totally disabled due to 
service-connected disability based on individual 
unemployability, and he is in receipt of special monthly 
compensation on account of being so helpless as to be in need 
of regular aid and attendance.  

The evidence of record demonstrates that the veteran uses a 
wheelchair and leg braces to get around. The need for the 
assistance is due to cardiac problems and bilateral lower 
extremity problems that are well documented in the claims 
folder.  

The evidence also shows that the veteran may walk just a 
short distance daily with the assistance of another person, 
and that without such assistance he has fallen and lost 
consciousness.  He has also been in receipt of compensation 
for a permanent and total cardiac disability, following the 
implantation of a pacemaker in 1998.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether the veteran has 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

Under the circumstances, the veteran prevails as to his claim 
for a certificate of eligibility for financial assistance in 
acquiring specially adapted housing, with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107 (West 
2002).  


ORDER

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is granted.  



REMAND

In an August 2003 decision, the RO denied the claim for an 
extension of the eligibility period for using the Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S. Code, Chapter 35.

In 2003, the veteran and his wife submitted statements that 
must be viewed as expressing disagreement with this 
determination.  

A review of the record does not show that the issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address the issue until a Statement of the 
Case has been sent.  38 C.F.R. § 20.200 (2003); Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

2.  The RO should take appropriate action 
to send the veteran and his wife and 
representative a Statement of the Case as 
to the issue of an extension of the 
delimiting date for Dependents' 
Educational Assistance under the 
provisions of 38 U.S. Code, Chapter 35.  
They should be advised that a VA Form 9 
or Substantive Appeal must be submitted 
in a timely fashion in order to obtain 
appellate consideration of this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran and his wife need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



